Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 1 of 17 Page ID #:220



   1   AEGIS LAW FIRM, PC
   2   SAMUEL A. WONG, State Bar No. 217104
       KASHIF HAQUE, State Bar No. 218672
   3   JESSICA L. CAMPBELL, State Bar No. 280626
   4   KRISTY R. CONNOLLY, State Bar No. 328477
       9811 Irvine Center Drive, Suite 100
   5   Irvine, California 92618
   6   Telephone: (949) 379-6250
       Facsimile: (949) 379-6251
   7   Email: kconnolly@aegislawfirm.com
   8   Attorneys for Plaintiff Paul Garcia, individually,
       and on behalf of all others similarly situated.
   9

  10

  11
                            UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13

  14
       PAUL GARCIA, individually and on Case No. 2:21-cv-03039-JFW (RAOx)
  15   behalf of all others similarly situated, Assigned to:
                                                District Judge: Hon. John F. Walter
  16
                     Plaintiffs,                Magistrate Judge: Hon. Rozella A. Oliver
  17
             v.                                 CLASS ACTION
  18

  19   CENTER FOR EMPLOYMENT
       OPPORTUNITIES, INC.; and DOES STIPULATED PROTECTIVE
  20
       1 through 10, inclusive,      ORDER
  21
                    Defendants.
  22

  23

  24

  25

  26

  27

  28

                            STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 2 of 17 Page ID #:221



   1   1.    A. PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Order does not confer blanket protections on all disclosures or responses to
   8   discovery and that the protection it affords from public disclosure and use extends
   9   only to the limited information or items that are entitled to confidential treatment
  10   under the applicable legal principles.
  11

  12         B. GOOD CAUSE STATEMENT
  13         Plaintiff and Defendant have met and conferred as required by Fed. R. Civ. P
  14   26(c) and agree that they may seek discovery of information constituting
  15   confidential, proprietary or private information. Given the nature of this case as a
  16   wage and hour class action, private contact and employment information and
  17   confidential and proprietary business information is likely to be implicated in
  18   discovery. Accordingly, Plaintiff and Defendant agree that to expedite the flow of
  19   information, to facilitate the prompt resolution of disputes over confidentiality of
  20   discovery materials, to adequately protect information the parties are entitled to
  21   keep confidential, to ensure that the parties are permitted reasonably necessary uses
  22   of such material in preparation for and in the conduct of trial, to address their
  23   handling at the end of the litigation, and serve the ends of justice, a protective order
  24   for such information is justified in this matter. It is the intent of the parties that
  25   information will not be designated as confidential for tactical reasons and that
  26   nothing be so designated without a good faith belief that it has been maintained in a
  27

  28
                                                  -2-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 3 of 17 Page ID #:222



   1   confidential, non-public manner, and there is good cause why it should not be part
   2   of the public record of this case.
   3

   4         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
   5           The parties further acknowledge, as set forth in Section 12.3, below, that
   6   this Stipulated Protective Order does not entitle them to file confidential
   7   information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
   8   followed and the standards that will be applied when a party seeks permission from
   9   the court to file material under seal.
  10         There is a strong presumption that the public has a right of access to judicial
  11   proceedings and records in civil cases. In connection with non-dispositive motions,
  12   good cause must be shown to support a filing under seal. See Kamakana v. City
  13   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen.
  14   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony
  15   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
  16   orders require good cause showing), and a specific showing of good cause or
  17   compelling reasons with proper evidentiary support and legal justification, must be
  18   made with respect to Protected Material that a party seeks to file under seal. The
  19   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
  20   does not—without the submission of competent evidence by declaration,
  21   establishing that the material sought to be filed under seal qualifies as confidential,
  22   privileged, or otherwise protectable—constitute good cause.
  23         Further, if a party requests sealing related to a dispositive motion or trial,
  24   then compelling reasons, not only good cause, for the sealing must be shown, and
  25   the relief sought shall be narrowly tailored to serve the specific interest to be
  26   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
  27   2010). For each item or type of information, document, or thing sought to be filed
  28
                                                 -3-
                             STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 4 of 17 Page ID #:223



   1   or introduced under seal in connection with a dispositive motion or trial, the party
   2   seeking protection must articulate compelling reasons, supported by specific facts
   3   and legal justification, for the requested sealing order. Again, competent evidence
   4   supporting the application to file documents under seal must be provided by
   5   declaration.
   6          Any document that is not confidential, privileged, or otherwise protectable in
   7   its entirety will not be filed under seal if the confidential portions can be redacted.
   8   If documents can be redacted, then a redacted version for public viewing, omitting
   9   only the confidential, privileged, or otherwise protectable portions of the document
  10   shall be filed. Any application that seeks to file documents under seal in their
  11   entirety should include an explanation of why redaction is not feasible.
  12

  13   2.     DEFINITIONS
  14          2.1     Action: Paul Garcia v. Center for Employment Opportunities, Inc.
  15          2.2     Challenging Party: a Party or Non-Party that challenges the
  16   designation of information or items under this Order.
  17          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
  18   how it is generated, stored or maintained) or tangible things that qualify for
  19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  20   the Good Cause Statement.
  21          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
  22   their support staff).
  23          2.5     Designating Party: a Party or Non-Party that designates information or
  24   items that it produces in disclosures or in responses to discovery as
  25   “CONFIDENTIAL.”
  26          2.6     Disclosure or Discovery Material: all items or information, regardless
  27   of the medium or manner in which it is generated, stored, or maintained (including,
  28
                                                 -4-
                               STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 5 of 17 Page ID #:224



   1   among other things, testimony, transcripts, and tangible things) that are produced or
   2   generated in disclosures or responses to discovery in this matter.
   3         2.7    Expert: a person with specialized knowledge or experience in a matter
   4   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   5   an expert witness or as a consultant in this Action.
   6         2.8    House Counsel: attorneys who are employees of a party to this Action.
   7   House Counsel does not include Outside Counsel of Record or any other outside
   8   counsel.
   9         2.9    Non-Party: any natural person, partnership, corporation, association or
  10   other legal entity not named as a Party to this action.
  11         2.10 Outside Counsel of Record: attorneys who are not employees of a
  12   party to this Action but are retained to represent or advise a party to this Action and
  13   have appeared in this Action on behalf of that party or are affiliated with a law firm
  14   that has appeared on behalf of that party, and includes support staff.
  15         2.11 Party: any party to this Action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and their
  17   support staffs).
  18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  19   Discovery Material in this Action.
  20         2.13 Professional Vendors: persons or entities that provide litigation
  21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  23   and their employees and subcontractors.
  24         2.14 Protected Material: any Disclosure or Discovery Material that is
  25   designated as “CONFIDENTIAL.”
  26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  27   Material from a Producing Party.
  28
                                                 -5-
                             STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 6 of 17 Page ID #:225



   1
       3.    SCOPE
   2
             The protections conferred by this Stipulation and Order cover not only
   3
       Protected Material (as defined above), but also (1) any information copied or
   4
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5
       compilations of Protected Material; and (3) any testimony, conversations, or
   6
       presentations by Parties or their Counsel that might reveal Protected Material.
   7
             Any use of Protected Material at trial shall be governed by the orders of the
   8
       trial judge. This Order does not govern the use of Protected Material at trial.
   9

  10
       4.    DURATION
  11
             Once a case proceeds to trial, information that was designated as
  12
       CONFIDENTIAL or maintained pursuant to this protective order used or
  13
       introduced as an exhibit at trial becomes public and will be presumptively available
  14
       to all members of the public, including the press, unless compelling reasons
  15
       supported by specific factual findings to proceed otherwise are made to the trial
  16
       judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
  17
       “good cause” showing for sealing documents produced in discovery from
  18
       “compelling reasons” standard when merits-related documents are part of court
  19
       record). Accordingly, the terms of this protective order do not extend beyond the
  20
       commencement of the trial.
  21

  22
       5.    DESIGNATING PROTECTED MATERIAL
  23
       5.1   Exercise of Restraint and Care in Designating Material for Protection.
  24
             Each Party or Non-Party that designates information or items for protection
  25
       under this Order must take care to limit any such designation to specific material
  26
       that qualifies under the appropriate standards. The Designating Party must
  27
       designate for protection only those parts of material, documents, items or oral or
  28
                                                -6-
                            STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 7 of 17 Page ID #:226



   1   written communications that qualify so that other portions of the material,
   2   documents, items or communications for which protection is not warranted are not
   3   swept unjustifiably within the ambit of this Order.
   4         Mass, indiscriminate or routinized designations are prohibited. Designations
   5   that are shown to be clearly unjustified or that have been made for an improper
   6   purpose (e.g., to unnecessarily encumber the case development process or to
   7   impose unnecessary expenses and burdens on other parties) may expose the
   8   Designating Party to sanctions.
   9         If it comes to a Designating Party’s attention that information or items that it
  10   designated for protection do not qualify for protection, that Designating Party must
  11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  12         5.2      Manner and Timing of Designations. Except as otherwise provided in
  13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  15   under this Order must be clearly so designated before the material is disclosed or
  16   produced.
  17         Designation in conformity with this Order requires:
  18               (a) for information in documentary form (e.g., paper or electronic
  19   documents, but excluding transcripts of depositions or other pretrial or trial
  20   proceedings), that the Producing Party affix at a minimum, the legend
  21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  22   contains protected material. If only a portion of the material on a page qualifies for
  23   protection, the Producing Party also must clearly identify the protected portion(s)
  24   (e.g., by making appropriate markings in the margins).
  25         A Party or Non-Party that makes original documents available for inspection
  26   need not designate them for protection until after the inspecting Party has indicated
  27   which documents it would like copied and produced. During the inspection and
  28
                                                 -7-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 8 of 17 Page ID #:227



   1   before the designation, all of the material made available for inspection shall be
   2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   3   documents it wants copied and produced, the Producing Party must determine
   4   which documents, or portions thereof, qualify for protection under this Order.
   5   Then, before producing the specified documents, the Producing Party must affix the
   6   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   7   portion of the material on a page qualifies for protection, the Producing Party also
   8   must clearly identify the protected portion(s) (e.g., by making appropriate markings
   9   in the margins).
  10               (b) for testimony given in depositions that the Designating Party
  11   identifies the Disclosure or Discovery Material on the record, before the close of
  12   the deposition all protected testimony.
  13               (c) for information produced in some form other than documentary and
  14   for any other tangible items, that the Producing Party affix in a prominent place on
  15   the exterior of the container or containers in which the information is stored the
  16   legend “CONFIDENTIAL.” If only a portion or portions of the information
  17   warrants protection, the Producing Party, to the extent practicable, shall identify the
  18   protected portion(s).
  19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  20   failure to designate qualified information or items does not, standing alone, waive
  21   the Designating Party’s right to secure protection under this Order for such
  22   material. Upon timely correction of a designation, the Receiving Party must make
  23   reasonable efforts to assure that the material is treated in accordance with the
  24   provisions of this Order.
  25

  26   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  27         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
  28
                                                 -8-
                               STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 9 of 17 Page ID #:228



   1   designation of confidentiality at any time that is consistent with the Court’s
   2   Scheduling Order.
   3         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   4   resolution process under Local Rule 37.1 et seq.
   5         6.3    The burden of persuasion in any such challenge proceeding shall be on
   6   the Designating Party. Frivolous challenges, and those made for an improper
   7   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   8   parties) may expose the Challenging Party to sanctions. Unless the Designating
   9   Party has waived or withdrawn the confidentiality designation, all parties shall
  10   continue to afford the material in question the level of protection to which it is
  11   entitled under the Producing Party’s designation until the Court rules on the
  12   challenge.
  13

  14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  15         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  16   disclosed or produced by another Party or by a Non-Party in connection with this
  17   Action only for prosecuting, defending or attempting to settle this Action. Such
  18   Protected Material may be disclosed only to the categories of persons and under the
  19   conditions described in this Order. When the Action has been terminated, a
  20   Receiving Party must comply with the provisions of section 13 below (FINAL
  21   DISPOSITION).
  22         Protected Material must be stored and maintained by a Receiving Party at a
  23   location and in a secure manner that ensures that access is limited to the persons
  24   authorized under this Order.
  25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  26   otherwise ordered by the court or permitted in writing by the Designating Party, a
  27   Receiving Party may disclose any information or item designated
  28
                                                 -9-
                             STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 10 of 17 Page ID #:229



    1   “CONFIDENTIAL” only to:
    2            (a) the Receiving Party’s Outside Counsel of Record in this Action, as
    3   well as employees of said Outside Counsel of Record to whom it is reasonably
    4   necessary to disclose the information for this Action;
    5            (b) the officers, directors, and employees (including House Counsel) of
    6   the Receiving Party to whom disclosure is reasonably necessary for this Action;
    7            (c) Experts (as defined in this Order) of the Receiving Party to whom
    8   disclosure is reasonably necessary for this Action and who have signed the
    9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   10            (d) the court and its personnel;
   11            (e) court reporters and their staff;
   12            (f) professional jury or trial consultants, mock jurors, and Professional
   13   Vendors to whom disclosure is reasonably necessary for this Action and who have
   14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   15            (g) the author or recipient of a document containing the information or a
   16   custodian or other person who otherwise possessed or knew the information;
   17            (h) during their depositions, witnesses, and attorneys for witnesses, in the
   18   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   19   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   20   will not be permitted to keep any confidential information unless they sign the
   21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   22   agreed by the Designating Party or ordered by the court. Pages of transcribed
   23   deposition testimony or exhibits to depositions that reveal Protected Material may
   24   be separately bound by the court reporter and may not be disclosed to anyone
   25   except as permitted under this Stipulated Protective Order; and
   26            (i) any mediator or settlement officer, and their supporting personnel,
   27   mutually agreed upon by any of the parties engaged in settlement discussions.
   28
                                                -10-
                             STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 11 of 17 Page ID #:230



    1

    2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    3         IN OTHER LITIGATION
    4         If a Party is served with a subpoena or a court order issued in other litigation
    5   that compels disclosure of any information or items designated in this Action as
    6   “CONFIDENTIAL,” that Party must:
    7             (a) promptly notify in writing the Designating Party. Such notification
    8   shall include a copy of the subpoena or court order;
    9             (b) promptly notify in writing the party who caused the subpoena or order
   10   to issue in the other litigation that some or all of the material covered by the
   11   subpoena or order is subject to this Protective Order. Such notification shall
   12   include a copy of this Stipulated Protective Order; and
   13             (c) cooperate with respect to all reasonable procedures sought to be
   14   pursued by the Designating Party whose Protected Material may be affected.
   15         If the Designating Party timely seeks a protective order, the Party served with
   16   the subpoena or court order shall not produce any information designated in this
   17   action as “CONFIDENTIAL” before a determination by the court from which the
   18   subpoena or order issued, unless the Party has obtained the Designating Party’s
   19   permission. The Designating Party shall bear the burden and expense of seeking
   20   protection in that court of its confidential material and nothing in these provisions
   21   should be construed as authorizing or encouraging a Receiving Party in this Action
   22   to disobey a lawful directive from another court.
   23

   24   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   25         PRODUCED IN THIS LITIGATION
   26             (a) The terms of this Order are applicable to information produced by a
   27   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   28
                                                 -11-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 12 of 17 Page ID #:231



    1   produced by Non-Parties in connection with this litigation is protected by the
    2   remedies and relief provided by this Order. Nothing in these provisions should be
    3   construed as prohibiting a Non-Party from seeking additional protections.
    4             (b) In the event that a Party is required, by a valid discovery request, to
    5   produce a Non-Party’s confidential information in its possession, and the Party is
    6   subject to an agreement with the Non-Party not to produce the Non-Party’s
    7   confidential information, then the Party shall:
    8                (1) promptly notify in writing the Requesting Party and the Non-Party
    9   that some or all of the information requested is subject to a confidentiality
   10   agreement with a Non-Party;
   11                (2) promptly provide the Non-Party with a copy of the Stipulated
   12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   13   specific description of the information requested; and
   14                (3) make the information requested available for inspection by the
   15   Non-Party, if requested.
   16             (c) If the Non-Party fails to seek a protective order from this court within
   17   14 days of receiving the notice and accompanying information, the Receiving Party
   18   may produce the Non-Party’s confidential information responsive to the discovery
   19   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   20   not produce any information in its possession or control that is subject to the
   21   confidentiality agreement with the Non-Party before a determination by the court.
   22   Absent a court order to the contrary, the Non-Party shall bear the burden and
   23   expense of seeking protection in this court of its Protected Material.
   24

   25   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   26         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   27   Protected Material to any person or in any circumstance not authorized under this
   28
                                                 -12-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 13 of 17 Page ID #:232



    1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    2   writing the Designating Party of the unauthorized disclosures, (b) use its best
    3   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
    4   person or persons to whom unauthorized disclosures were made of all the terms of
    5   this Order, and (d) request such person or persons to execute the “Acknowledgment
    6   and Agreement to Be Bound” that is attached hereto as Exhibit A.
    7

    8   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    9         PROTECTED MATERIAL
   10         When a Producing Party gives notice to Receiving Parties that certain
   11   inadvertently produced material is subject to a claim of privilege or other
   12   protection, the obligations of the Receiving Parties are those set forth in Federal
   13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   14   whatever procedure may be established in an e-discovery order that provides for
   15   production without prior privilege review. Pursuant to Federal Rule of Evidence
   16   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   17   of a communication or information covered by the attorney-client privilege or work
   18   product protection, the parties may incorporate their agreement in the stipulated
   19   protective order submitted to the court.
   20

   21   12.   MISCELLANEOUS
   22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   23   person to seek its modification by the Court in the future.
   24         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   25   Protective Order, no Party waives any right it otherwise would have to object to
   26   disclosing or producing any information or item on any ground not addressed in
   27   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   28
                                                   -13-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 14 of 17 Page ID #:233



    1   any ground to use in evidence of any of the material covered by this Protective
    2   Order.
    3         12.3 Filing Protected Material. A Party that seeks to file under seal any
    4   Protected Material must comply with Local Civil Rule 79-5. Protected Material
    5   may only be filed under seal pursuant to a court order authorizing the sealing of the
    6   specific Protected Material at issue. If a Party’s request to file Protected Material
    7   under seal is denied by the court, then the Receiving Party may file the information
    8   in the public record unless otherwise instructed by the court.
    9

   10   13.   FINAL DISPOSITION
   11         After the final disposition of this Action, as defined in paragraph 4, within 60
   12   days of a written request by the Designating Party, each Receiving Party must
   13   return all Protected Material to the Producing Party or destroy such material. As
   14   used in this subdivision, “all Protected Material” includes all copies, abstracts,
   15   compilations, summaries, and any other format reproducing or capturing any of the
   16   Protected Material. Whether the Protected Material is returned or destroyed, the
   17   Receiving Party must submit a written certification to the Producing Party (and, if
   18   not the same person or entity, to the Designating Party) by the 60 day deadline that
   19   (1) identifies (by category, where appropriate) all the Protected Material that was
   20   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   21   copies, abstracts, compilations, summaries or any other format reproducing or
   22   capturing any of the Protected Material. Notwithstanding this provision, Counsel
   23   are entitled to retain an archival copy of all pleadings, motion papers, trial,
   24   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
   25   and trial exhibits, expert reports, attorney work product, and consultant and expert
   26   work product, even if such materials contain Protected Material. Any such archival
   27   copies that contain or constitute Protected Material remain subject to this Protective
   28
                                                  -14-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 15 of 17 Page ID #:234



    1   Order as set forth in Section 4 (DURATION).
    2

    3   14.   VIOLATION
    4   Any violation of this Order may be punished by appropriate measures including,
    5   without limitation, contempt proceedings and/or monetary sanctions.
    6

    7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    8

    9   DATED: June 9, 2021
   10
        /s/ Jessica L. Campbell
   11   Attorneys for Plaintiff
   12

   13
        DATED: June 9, 2021
   14

   15   /s/Adam Y. Siegel
        Attorneys for Defendant
   16

   17
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   18

   19
        DATED: June 9, 2021
   20

   21
        _____________________________________
   22   HON. ROZELLA A. OLIVER
        United States Magistrate Judge
   23

   24

   25

   26

   27

   28
                                              -15-
                             STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 16 of 17 Page ID #:235



    1
                                           ATTESTATION
    2

    3   Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other signatories
    4
        listed, and on whose behalf the filing is submitted, concur in the filing’s content and
    5
        have authorized the filing.
    6

    7
        Dated: June 9, 2021                      AEGIS LAW FIRM, PC
    8

    9                                            By: /s/ Jessica L. Campbell
                                                   Jessica L. Campbell
   10                                              Attorneys for Plaintiff Paul Garcia
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  -16-
                              STIPULATION AND PROTECTIVE ORDER
Case 2:21-cv-03039-JFW-RAO Document 21 Filed 06/09/21 Page 17 of 17 Page ID #:236



    1                                       EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3

    4         I, _____________________________ [print or type full name], of
    5   ____________________ [print or type full address], declare under penalty of
    6   perjury that I have read in its entirety and understand the Stipulated Protective
    7   Order that was issued by the United States District Court for the Central District of
    8   California on [date] in the case of Paul Garcia v. Center for Employment
    9   Opportunities, Case No. 2:21-cv-03039-JFW (RAOx). I agree to comply with and
   10   to be bound by all the terms of this Stipulated Protective Order and I understand
   11   and acknowledge that failure to so comply could expose me to sanctions and
   12   punishment in the nature of contempt. I solemnly promise that I will not disclose in
   13   any manner any information or item that is subject to this Stipulated Protective
   14   Order to any person or entity except in strict compliance with the provisions of this
   15   Order.
   16         I further agree to submit to the jurisdiction of the United States District Court
   17   for the Central District of California for enforcing the terms of this Stipulated
   18   Protective Order, even if such enforcement proceedings occur after termination of
   19   this action. I hereby appoint __________________________ [print or type full
   20   name] of _______________________________________ [print or type full
   21   address and telephone number] as my California agent for service of process in
   22   connection with this action or any proceedings related to enforcement of this
   23   Stipulated Protective Order.
   24   Date: ______________________________________
   25   City and State where sworn and signed: _________________________________
   26   Printed name: _______________________________
   27

   28   Signature: __________________________________
                                                -17-
                             STIPULATION AND PROTECTIVE ORDER
